Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 03, 2016

The Court of Appeals hereby passes the following order:

A16A2039. ANDREA PETERSON v. THE STATE.

      In April 2015, Andrea Peterson was charged with theft by receiving stolen
property. On February 9, 2016, the trial court entered an order of nolle prosequi, and
Peterson filed a notice of appeal on March 14, 2016. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Peterson filed her notice
of appeal 34 days after entry of the order she seeks to appeal, it is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            08/03/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.